Case: 19-60074     Document: 00516079870          Page: 1    Date Filed: 11/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  November 3, 2021
                                   No. 19-60074                     Lyle W. Cayce
                                                                         Clerk

   Billy Alexander Diaz, also known as Villi Alexander Flores
   Diaz,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A071 773 952


   Before Higginbotham, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Billy Alexander Diaz, a native and citizen of El Salvador,
   petitions for review of the Board of Immigration Appeals’ (BIA) order
   upholding the Immigration Judge’s (IJ) decision to deny Diaz’s deferral of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60074      Document: 00516079870          Page: 2    Date Filed: 11/03/2021

                                    No. 19-60074


   removal under the Convention Against Torture (CAT). We DENY the
   petition for review.
                                          I.
          Diaz first entered the United States as a minor with his mother and
   brother in 1991. In 1994, Diaz was granted voluntary departure when his
   family’s applications for asylum and withholding of removal were denied, but
   he did not depart and remained illegally in the United States. During this
   time, Diaz was separately convicted of the attempted sale of cocaine and the
   sale of cocaine. Accordingly, in 2008, Diaz was removed from the United
   States and returned to El Salvador.
          Six years after his return to El Salvador, Diaz allegedly witnessed two
   men in police uniforms shoot and kill three individuals in a taxi. Before
   retreating, the two shooters “stare[d]” at Diaz in a menacing fashion. About
   ten days later, three men in police uniforms arrived at Diaz’s home. After
   ordering Diaz to let them in, the men beat Diaz, searched his house, put a gun
   to his head, and told him that he “had to disappear from there, leave the
   country and never go back.” The men also inspected Diaz’s body for gang
   tattoos and confiscated his El Salvadoran national ID card. Diaz did not
   report to the police either this attack or the murder that he witnessed for fear
   of reprisal. The day after the attack, Diaz fled El Salvador. He entered the
   United States illegally at Eagle Pass, TX, just over a year later, and was
   apprehended near Carrizo Springs, TX three days after his arrival.
          Shortly thereafter, the 2008 order of removal against Diaz was
   restored, prompting Diaz to move for withholding of removal under 8 U.S.C.
   § 1231(b)(3) and deferral of removal under the CAT. In addition to his own
   testimony, Diaz provided letters from his wife and a friend back in El
   Salvador, along with a newspaper article about the shooting, all purporting to
   show that the police were responsible for both the shooting and Diaz’s
   assault. Despite finding that Diaz was a credible witness, the IJ denied
   deferral of removal and ruled that Diaz’s drug conviction prohibited




                                          2
Case: 19-60074      Document: 00516079870           Page: 3   Date Filed: 11/03/2021

                                     No. 19-60074


   withholding of removal. On appeal, the BIA remanded “for supplemental
   fact-finding” for more meaningful review.
          On remand, Diaz presented additional evidence. This included the
   testimony of Robert Kirkland, a professor of Latin American affairs and
   retired U.S. Army lieutenant colonel; the State Department’s 2016 and 2017
   Human Rights Reports on El Salvador; and two articles by the Washington
   Office on Latin America, a research and advocacy organization. The IJ again
   denied relief because Diaz did not prove that the shooters or his assailants
   were police officers, or that the two events were connected. In particular, the
   newspaper article identified the shooters as “gang member[s]”—a major
   discrepancy with Diaz’s claim. The letters from Diaz’s friend and wife also
   failed to show that his assailants were police officers. Because Diaz failed to
   corroborate these claims, the IJ ruled that Diaz failed to show that it was more
   likely than not he would be subjected to torture by state action upon return
   to El Salvador. Diaz appealed under the CAT and the BIA affirmed. Diaz
   appealed to this court.
                                         II.
          Typically, we may review only the BIA’s order. Mikhael v. I.N.S., 115
   F.3d 299, 302 (5th Cir. 1997). But if the BIA adopts the IJ’s findings and
   conclusions, we may review the IJ’s order too. Wang v. Holder, 569 F.3d 531,
   536 (5th Cir. 2009). Because the BIA adopted much of the IJ’s analysis, we
   may review the IJ’s order here.
          We review the BIA’s legal determinations de novo, with deference to
   the BIA. Vasquez-Martinez v. Holder, 564 F.3d 712, 715 (5th Cir. 2009). We
   review factual findings to ensure they are supported by substantial evidence.
   Mikhael, 115 F.3d at 302. Factual findings are not supported by substantial
   evidence only if the facts are “so compelling that no reasonable factfinder
   could fail to find the requisite fear of persecution.” Id. (quoting I.N.S. v.
   Elias–Zacarias, 502 U.S. 478, 483–84 (1992)).




                                          3
Case: 19-60074      Document: 00516079870           Page: 4    Date Filed: 11/03/2021

                                     No. 19-60074


                                         III.
          To succeed on a claim under the CAT, the petitioner must show “a
   likelihood of torture upon return [home].” Tamara-Gomez v. Gonzales, 447
   F.3d 343, 350 (5th Cir. 2006). Importantly, the torture must be “inflicted by
   or at the instigation of or with the consent or acquiescence of a public official
   or other person acting in an official capacity.” Chen v. Gonzales, 470 F.3d
   1131, 1141 (5th Cir. 2006) (quoting 8 C.F.R. § 208.18(a)(1)). Diaz must
   prove that: (1) it is more likely than not that he will be tortured upon return
   home; and (2) there is “sufficient state action involved in that torture.”
   Garcia v. Holder, 756 F.3d 885, 891 (5th Cir. 2014); see 8 C.F.R.
   §§ 208.16(c)(2), 208.18(a)(1).
                                          A.
          Before assessing the merits, we must discuss jurisdiction.
   8 U.S.C. § 1252(a)(2)(C) provides that “no court shall have jurisdiction to
   review any final order of removal against an alien who is removable by reason
   of having committed [certain criminal offenses].” But the Supreme Court
   has ruled recently that a CAT order is not a final order of removal. Nasrallah
   v. Barr, 140 S. Ct. 1683, 1691 (2020). Therefore, even if Diaz did commit the
   criminal offenses specified in § 1252(a)(2)(C) and we would otherwise not
   have jurisdiction, we do have jurisdiction because this is not a final order of
   removal.
                                          B.
          Diaz has the burden of proof for establishing that he satisfies the
   requirements for relief from removal. 8 U.S.C. § 1229a(c)(4)(A)(i). To
   meet this burden, the petitioner must show that he “is credible, is persuasive,
   and refers to specific facts sufficient to demonstrate that [he] has satisfied
   [his] burden of proof.” Id. § 1229a(c)(4)(B). Even if Diaz meets this burden,
   the IJ can request corroborating evidence. Id. Diaz must provide that
   evidence unless he can prove that it cannot be reasonably obtained. Id.




                                          4
Case: 19-60074        Document: 00516079870          Page: 5   Date Filed: 11/03/2021

                                      No. 19-60074


             Here, although the IJ found Diaz to be credible, it required
   corroborating evidence because of inconsistencies in his testimony, which
   Diaz failed to provide. Diaz claimed the shooters were police officers and
   that his assailants were also police officers (who knew he witnessed the
   shooting). But the newspaper article that Diaz submitted stated otherwise.
   The article indicated that the shooting was a “quarrel between gangs” and
   that at least one of the victims was a gang member. Diaz claimed that the
   newspaper blamed gangs by default. Further, Diaz claimed that the shooters
   “stared” at him from “a little bit far away,” but it is not clear how the
   shooters would know how to find him. Diaz claimed that he lived in a small
   town, so the shooters could easily ask around. But that contradicts Diaz’s
   claim that he did not tell anyone about the shooting, including the police.
             It is also not clear that the shooters were the same individuals as
   Diaz’s assailants (or that they even knew that he witnessed the shooting). It
   is possible that both incidents involved police officers, as Diaz claimed. But
   it is also possible that both incidents involved only gang members. The
   assailants purportedly told Diaz that he knew why they were there, but they
   gave no motive aside from this opaque statement. If Diaz’s assailants were
   police officers, it is unclear why they waited a week and a half to threaten him,
   or why they checked his body for gang-related tattoos.
             The letters from Diaz’s wife and friend did not corroborate his claims
   either. These letters specifically refer to the “vermin” (gang members) as
   distinct from the police: “[Y]ou can’t even go to another neighborhood
   without the vermin stopping and checking you as if they are the police . . .”
   and “Problems happen and the police arrive once they [the gang members]
   have left . . . .” These letters further describe the individuals as “suspects”
   or refer to the “suspicious types” looking for Diaz, but never refer to the
   police.
             So there are discrepancies between the evidence Diaz presented and
   his claims about the identity of the shooters and his assailants. Because of




                                            5
Case: 19-60074         Document: 00516079870       Page: 6   Date Filed: 11/03/2021

                                    No. 19-60074


   these discrepancies, the IJ ruled that Diaz failed to corroborate three claims:
   that (1) his assailants knew he witnessed the taxi shooting, (2) his assailants
   were able to identify him and find his home, and (3) his assailants were police
   officers.
          Diaz argued before the BIA and before us that he was not given the
   opportunity to show that he could not reasonably obtain corroborating
   evidence for any of these discrepancies, but the record indicates otherwise.
   When the IJ requires corroborating evidence and the petitioner fails to
   provide it, the BIA has explained that the IJ must give the petitioner “an
   opportunity to explain why he could not reasonably obtain such
   evidence . . . .” Avelar-Oliva v. Barr, 954 F.3d 757, 770 (5th Cir. 2020)
   (quoting Matter of L-A-C-, 26 I. & N. Dec. 516, 521 (BIA 2015)). Diaz
   attempted to corroborate the claim that his assailants were able to identify
   him and find his home: he maintained that he lived in a small town and that
   the assailants could ask around for his location. And Diaz otherwise argued
   that he could not reasonably corroborate his other claims. The IJ even
   specified the three things that Diaz had to corroborate, despite having no
   obligation to do so, 8 U.S.C. § 1229a(c)(4)(B), yet Diaz declined to give
   further testimony on remand. Diaz, therefore, failed to establish that the IJ
   refused to give him an opportunity to present corroborating evidence.
          Alternatively, Diaz argued that he could not have reasonably obtained
   corroborating evidence, but the record again indicates otherwise. Diaz
   maintained that it would not be reasonable for him to explain how his
   assailants identified him and found his home, or to track down and identify
   those assailants as police officers. But Diaz did not need to explain the
   method his assailants used to locate him. Rather, he needed to show the
   connection between the shooters and his assailants. And Diaz did not have
   to “seek the cooperation of the very forces he [was] fleeing” to corroborate
   their identities.




                                         6
Case: 19-60074      Document: 00516079870           Page: 7   Date Filed: 11/03/2021

                                    No. 19-60074


          Last, although Diaz claimed that the BIA ignored essential
   corroborating evidence, it did not.         The BIA’s decision must “reflect
   meaningful consideration of the relevant substantial evidence supporting the
   alien’s claims.” Abdel-Masieh v. U.S. I.N.S., 73 F.3d 579, 585 (5th Cir. 1996)
   (citing Ramos v. I.N.S., 695 F.2d 181, 188 (5th Cir. 1983)). Diaz argued that
   the IJ and BIA ignored the expert testimony and State Department reports
   that Diaz presented on remand. But the BIA is not required to “specifically
   address every piece of evidence put before it.” Cabrera v. Sessions, 890 F.3d
   153, 162 (5th Cir. 2018) (quoting Abdel-Masieh, 73 F.3d at 585). “Meaningful
   consideration” does not require the BIA to “address evidentiary minutiae or
   write any lengthy exegesis” on each of the petitioner’s claims. Abdel-Masieh,
   73 F.3d at 585 (citing Ramos, 695 F.2d at 189).
          Here, the IJ held that even if Diaz’s expert testimony is true, there is
   insufficient evidence to show that the assailants are still targeting Diaz. The
   IJ also held that the expert did not adequately explain how Diaz’s assailants
   could track him down through his El Salvadoran national ID card. Further,
   the IJ recognized the pervasive government corruption in El Salvador, yet
   concluded that general corruption did not bear on whether public officials are
   searching for Diaz specifically. The BIA adopted these holdings. The BIA
   may not have addressed every piece of evidence presented by Diaz, but it was
   not required to do so. The BIA did, however, meet its burden by giving
   “meaningful consideration” to Diaz’s expert testimony and State
   Department reports. Substantial evidence supports the BIA’s decision that
   Diaz failed to corroborate his claim.
                           *               *             *
          For the reasons above, we DENY Diaz’s petition for review.




                                           7